Citation Nr: 1404422	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-14 501	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from March 2005 to July 2006.  He served in the Army National Guard and also had a period of active duty for training from July to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  (The Veteran did not initiate an appeal within the one-year period allowed following the 2008 decision, but additional pertinent evidence was received during that one-year period, which evidence required re-adjudication.  The RO re-adjudicated the issue in June 2010, and the Veteran appealed.)

The Veteran was scheduled to present testimony before a Veterans Law Judge (VLJ) on December 14, 2011.  However, he failed to report.  As the record does not contain further explanation as to why the Veteran failed to report and there has been no additional request for a hearing, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (2012).


FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

The Veteran does not have PTSD that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured" when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the 2010 rating decision, an April 2010 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's service treatment records and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

The duty to assist includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran contends that he was not provided with an appropriate examination. 

The RO provided the Veteran with an examination in May 2010.  Specifically, the examiner reviewed the claims file and medical history, examined the Veteran, and provided an explanation for the opinion stated, which is consistent with the credible evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) ("examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no apparent inconsistencies or ambiguities in the examination report.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (2011).  Accordingly, VA's duty to provide a VA examination is satisfied.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim...must be considered prejudicial.")).  

II.  Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

Service connection for PTSD generally requires:  (1) medical evidence diagnosing the condition in accordance with the 4th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) (2012); Anglin v. West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-service stressor varies depending on whether a veteran was engaged in combat with the enemy.  When the claimed stressor is related to combat service, corroborating evidence is not required.  38 C.F.R. § 3.304(f)(2).  The veteran's lay testimony may establish the occurrence of the claimed in-service stressor if:  (1) the evidence shows that the veteran engaged in combat with the enemy; (2) the veteran claims a stressor related to combat; (3) there is no "clear and convincing evidence" contrary to the veteran's claimed stressor; and (4) the stressor is consistent with the Veteran's service.  38 C.F.R. § 3.304(f)(2).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Veteran contends that he currently suffers from PTSD related to his active duty service in Iraq.  (The Veteran is currently service connected for depression.) 

Service treatment records (STRs) indicate that in May 2006, the Veteran complained of a persistent and increasingly depressed mood for the previous month.  He described an April 2006 incident in which his tank was hit by an improvised explosive device (IED).  The Veteran reported that his mood had been increasingly depressed ever since, and reported a notable decrease in interests, periods of irritability, recurrent nightmares, and low energy.  The examiner's impression was acute PTSD and depression.

After service, the Veteran was seen by a VA psychiatrist in March 2007.  The Veteran stated that he had been treated for depression during service.  He endorsed symptoms of nightmares, flashbacks, hypervigilance, and exaggerated startle response.  The Veteran denied suicidal ideation but reported some suicidal thinking in the past.  On mental status examination (MSE), the examiner noted that the Veteran was alert and cooperative, speech was clear, coherent, and goal directed, and his mood was depressed.   The examiner's diagnostic impression was major depression and PTSD.

In May 2007, a VA psychiatrist diagnosed PTSD with major depressive disorder.  The Veteran continued treatment at VA clinics from May 2007 through April 2010, complaining of the same symptoms.  At the last session in April 2010, the examiner's impression was insomnia, anxiety, complaints of auditory hallucinations, and nicotine dependence.

In November 2009, the Veteran underwent an evaluation for PTSD.  The Veteran endorsed symptoms of anger, irritability, alcohol and drug abuse, inconsistent sleep, nightmares 2-3 times per week, exaggerated startle response, panic, anxiety, auditory and visual hallucinations, and amotivation.  The Veteran reported that he was generally depressed, and that certain events trigger an overwhelming, unbearable depression.  The examiner noted that the Veteran had not received inpatient psychiatric treatment, had good dress and hygiene, appeared oriented, alert, and cooperative, and had poor short-term memory.  

The examiner found that the Veteran's account of traumatic stressors did not meet Criterion A.  Although the Mississippi Scale for Combat-Related PTSD score was above the cut-off score to support a diagnosis of PTSD, the examiner noted that the Veteran's score was higher than is typically seen in Iraq veterans with PTSD.  The examiner found that the Veteran's approach to psychometric testing indicated a pattern of symptom exaggeration of over-reporting.  The Veteran was diagnosed with major depressive disorder and histrionic personality disorder, and was assigned a Global Assessment of Function (GAF) score of 60-65.

The Veteran was afforded a PTSD VA examination in May 2010.  The examiner reviewed the claims file and medical records prior to interviewing the Veteran.  The Veteran reported his combat experience as a stressor event.  The Veteran endorsed symptoms of nightmares, irritability, lack of concentration, flashbacks, anger, auditory hallucinations, fear of sleeping, and a lack of interest.  The Veteran reported good relationships with classmates, instructors, and his partner. 

MSE showed the Veteran to be oriented times 3, with no impairment in communication or thought processes.  The examiner found that the Veteran's score on the psychometric testing appear to reflect a degree of over-reporting, which was inconsistent with his stressor experiences, reported symptoms, and overall level of functioning since discharge from the military.  The examiner concluded that the Veteran did not present with a valid criterion-A stressor or full constellation of symptoms for diagnosis of PTSD per DSM-IV, noting that the Veteran's report of nightmares and intrusive thoughts did not significantly impair his level of functioning, and that the Veteran continued to maintain excellent psychosocial adjustment since his discharge from the military.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of § 1110 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The law specifically limits entitlement to service connection to cases where disease or injury has resulted in disability.  38 U.S.C.A. § 1110.  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  The Board finds that the evidence in this case does not show that the Veteran has a confirmed diagnosis of PTSD.  With the absence of a current diagnosis, the evidence cannot establish a causal connection between the claimed disability and service.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the claim for service connection to PTSD must be denied.

The Board acknowledges the instances where care providers have indicated that the Veteran had PTSD.  However, those assessments were based upon what appear to have been vague and general references to symptoms without a specific discussion of the DSM-IV criteria, without specific psychological testing, and without any indication that the Veteran's history of stressors and the claims file were reviewed as part of the basis for the assessment.  

On the other hand, the November 2009 evaluation and the May 2010 VA PTSD examination reports, which include conclusions that the Veteran does not in fact have PTSD, were based on a review of the claims file, an interview with the Veteran, psychological testing, and mental status evaluations.  Because of this, the Board gives these reports greater evidentiary weight.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches. . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995).  

In reaching this determination, the Board acknowledges that the Veteran's claimed military stressors are related to his combat service.  The Board recognizes that the new amendment to the regulation applicable to claims for service connection for PTSD is applicable in this case in light of the Veteran's verified service in Iraq.  See 75 Fed. Reg. 39843 -01 (July 2010); 38 C.F.R. § 3.304(f).  This amendment relates only to the requirements for establishing an in-service stressor, however, and does not change the requirement that a Veteran seeking service connection for PTSD be diagnosed with that disability in accordance with DSM-IV.  Id.  VA regulations still require that a service connection claim be accompanied by evidence that establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer, 3 Vet. App. at 225. 

Furthermore, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements regarding his mental condition.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His contentions regarding diagnosis are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have. 

In other words, the Veteran's opinion is outweighed by the more thoroughly explained and detailed opinions of the VA physicians on the diagnostic questions raised by this case.  Accordingly, based on the foregoing, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for PTSD.



ORDER

Service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


